DETAILED ACTION
This Office Action is sent in response to Applicant's Response filed 05/23/2022 for 16762162. Claims 1, 3, 5, 8-9, 12, and 15-26 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
In view of Applicant's amendments, the objection of claims 1 and 3 has been withdrawn.
In view of Applicant's amendments, the 112(a) rejection of claims 1, 3, 5, 8-9, 12, and 15-16 has been withdrawn.
Applicant's arguments with respect to the 103 rejection of claim 1 have been fully considered but are not persuasive.
Applicant argues that the cited references do not teach "a first drag and drop operation in which a view of a physical object, representing first information associated with the medical procedure, is dragged from a physical screen and dropped into the augmented reality field of view and causes a first action associated with the medical procedure in the augmented reality field of view with respect to the first information, and a second drag and drop operation in which a virtual object, representing second information associated with the medical procedure, is dragged from the augmented reality field of view and dropped into the physical screen and causes a second action associated with the medical procedure in the physical screen with respect to the second information" [pg. 16:3]. Examiner respectfully disagrees.
In response to Applicant's argument that the references fail to show certain features of Applicant’s invention, it is noted that the features upon which Applicant relies (i.e., where the workflow of the medical procedure is not "complicat[ed], burden[ed], or interrupt[ed]",  "seamless execution of the medical procedure" [pg. 15:3-16:1]; "execut[ing] the medical procedure" [pg. 16:3]) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Song Yi discloses a gesture (see: first operation) dragging a screen as displayed (see: view of physical object) on the exterior device (see: physical screen) and dropping the screen at a position within the augmented reality visual field (see: field of view) provided by the terminal, where the drag and drop gesture moves displayed content between the device and exterior device (read: first action) within the augmented reality visual field [Fig. 4, para 0102, 0125-0127]. Song Yi also discloses a drag gesture of an augmented reality screen (see: virtual object) as displayed within the augmented reality visual field onto the exterior device (see: physical screen), where the drag gesture moves the augmented reality screen between the device and exterior device (read: second action) within the augmented reality visual field [Fig. 3, para 0121-0124]. In this case, the screen as displayed on the exterior device and the augmented reality screen as displayed by the terminal are data (see: first information and second information) respectively associated with arranging data displayed (see: procedure) by the augmented reality terminal [para 0013-0014].
While Song Yi does not explicitly disclose that the arrangements are directed toward a medical procedure, Lang discloses an augmented reality system where user input may arrange data associated with a surgical procedure [para 1370-1372]. One of ordinary skill would have been motivated to combine the arrangement inputs as disclosed by Song Yi with the arrangement inputs directed toward a surgical procedure as disclosed by Lang for the purposes of improving surgical procedure execution accuracy [Lang, 1372].
Therefore, the combination of Song Yi and Lang teach the limitations of claim 1. The 103 rejection of claim 1 is maintained.
Claims 8 and 16 recite similar limitations to those recited in claim 1 and remain rejected upon a similar basis as claim 1 as stated above.
Dependent claims 3, 5, 9, 12, and 15-26 remain rejected at least based on their dependence from independent claims 1, 8, and 16.

Claim Objections
Claims 21-23 and 26 are objected to because of the following informalities.
Claims 21 and 26 recite "the action" which lacks antecedent basis and has been interpreted as "the --first action or the second-- action".
Claims 22 and 23 recite "the second virtual object", "the adapted virtual object", and "the operation" which lack antecedent basis and have been interpreted as "[[the]] --a-- second virtual object", "[[the]] --an-- adapted virtual object", and "[[the]] --an-- operation", respectively
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 21-23 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 21 recites the limitation "wherein the physical object comprises a medical tool" in view of the newly amended limitation “in which a view of a physical object, representing first information associated with the medical procedure, is dragged from a physical screen” as recited in parent claim 1. While the specification as originally filed discloses that physical objects on a physical screen may include “displayed images of a patient anatomy” or  “displayed graphics of a tracked path of a tool/instrument” [Specification, pg. 8:2-6], it does not appear to describe in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention where a physical object dragged from a physical screen is a medical tool. 
Claims 22 and 23 similarly recite the limitation "wherein the physical object comprises a medical tool" in view of the newly amended limitation “in which a view of a physical object, representing first information associated with the medical procedure, is dragged from a physical screen” as recited in parent claims 8 and 16, respectively, and are similarly rejected as failing to comply with the written description requirement.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 3, 5, 8-9, 12, and 15-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Song Yi et al. (KR 20170089662 A, machine translation provided and retrieved from https://globaldossier.uspto.gov/#/details/KR/20160010164/A/95183, Feb 2022) in view of Lang (US 20170258526 A1).

As to claim 1, Song Yi discloses an augmented reality drag and drop device [para 0034, 0102, terminal provides augmented reality as consistent with the "augmented reality drag and drop device" term as specifically defined in Applicant's specification], comprising:
an augmented reality display [Figs. 1-2, para 0039, 0100, 0102, display providing augmented display is consistent with the "augmented reality display" term as specifically defined with Applicant's specification] configured to display, in an augmented reality field of view, a virtual object relative to a view of a physical world, the augmented reality field of view configured to provide an extension of space to display and process information for a … procedure [Fig. 3, para 0038, 0040, 0121-0122, visual field (read: view) provides augmented reality display (read: augmented reality field of view, note by augmenting captured view, visual field also provides an extension of space) including augmented reality screen (read: virtual object, note screen displayed by terminal as consistent with the "virtual object" term as specifically defined in Applicant's specification) within environment (read: physical world) as sensed by terminal sensing part, where terminal controls interactions with external device (read: procedure)]; and
a controller [Fig. 1, para 0034, 0040-0043, control unit, note control unit included in terminal is an element controlling applications and is consistent with the "controller" term as specifically defined in Applicant's specification] configured to control displaying and processing of the information for the … procedure between the augmented reality field of view and one or more physical screens to execute the … procedure [para 0038-0040, 0121-0122, terminal controls interactions between augmented reality display and external device screen (read: one or more physical screens)], the controller configured to control:
a first drag and drop operation in which a view of a physical object, representing first information associated with the … procedure, is dragged from a physical screen and dropped into the augmented reality field of view [Figs. 4-5, para 0126-0128, 0132, gesture drags screen as displayed by exterior device (read: view of physical object) and drops screen to position of device as captured by visual field, where screen is an application screen (read: first information)] and causes a first action associated with the … procedure in the augmented reality field of view with respect to the first information [Fig. 4, para 0126-0128, drag and drop gesture moves (read: first action) screen displayed by exterior device to indicated position within visual field], and
a second drag and drop operation in which a virtual object, representing second information associated with the … procedure, is dragged from the augmented reality field of view and dropped into the physical screen [Fig. 3, para 0084, 0121-0124, gesture drags augmented reality screen to exterior device screen, where screen includes external device data (read: second information)] and causes a second action associated with the … procedure in the physical screen with respect to the second information [Fig. 3, para 0121-0124, drag gesture moves (read: second action) augmented reality screen to exterior device screen].
However, Song Yi does not specifically disclose wherein "a … procedure" is "a medical procedure" and "the … procedure" is "the medical procedure".
Lang discloses a medical procedure and the medical procedure [para 1371, surgical procedure].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the information directed toward an augmented reality arrangement procedure as disclosed by Song Yi with augmented reality surgical procedure as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve surgical execution accuracy [Lang, para 1372].

As to claim 3, Song Yi discloses the augmented reality drag and drop device of claim 1, wherein the controller is further configured to control a drag and drop of the virtual object as displayed by the augmented reality display onto


a view of a designated region of the physical screen [Fig. 3, para 0084, 0121-0124, gesture drags augmented reality screen to position respective to exterior device screen , note strikethrough indicates non-selected alternative].

As to claim 5, Song Yi discloses the augmented reality drag and drop device of claim 1, wherein the controller is further configured to control a drag and drop of the view of the physical object onto:


a designated region of the physical world [Figs. 4-5, para 0126-0128, 0132, gesture drags screen as displayed by exterior device to position respective to exterior device within visual field], 


As to claim 8, Song Yi discloses an augmented reality drag and drop controller [Fig. 1, para 0034, 0040-0043, control unit, note control unit included in terminal is an element controlling applications and is consistent with the "augmented reality drag and drop controller" term as specifically defined in Applicant's specification] of an augmented reality device [para 0034, 0102, terminal including control unit provides augmented reality as consistent with the "augmented reality drag and drop device" term as specifically defined in Applicant's specification], comprising: at least one processor [Fig. 1, para 0034, 0040-0043, control unit] configured to control displaying and processing of information for a … procedure between an augmented reality field of view that includes a virtual object displayed relative to a view of a physical world and one or more physical screens to execute the … procedure [para 0070-0071, 0112, 0123-0124, device including control unit controls moving displayed screen data (read: procedure) within augmented reality display (read: augmented reality field of view) including augmented reality screen (read: virtual object, note screen displayed by terminal as consistent with the "virtual object" term as specifically defined in Applicant's specification) and external device screen (read: one or more screens) within environment (read: physical world) as sensed by terminal sensing part], the at least one processor configured to control: limitations substantially similar to those recited claim 1 and is rejected under similar rationale.
However, Song Yi does not specifically disclose wherein "a … procedure" and "the … procedure" is "a medical procedure" and "the medical procedure".
Lang discloses a medical procedure and the medical procedure [para 1371, surgical procedure].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the information directed toward an augmented reality arrangement procedure as disclosed by Song Yi with augmented reality surgical procedure as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve surgical execution accuracy [Lang, para 1372].

As to claim 9, Song Yi discloses the augmented reality drag and drop controller of claim 8, wherein the at least one processor is further configured to control a drag and drop of the virtual object onto:


a view of a designated region of the physical screen [Fig. 3, para 0084, 0121-0124, gesture drags augmented reality screen to position respective to exterior device screen], 


As to claims 12 and 25, Song Yi and Lang, combined at least for the reasons above, disclose the augmented reality drag and drop controller of claim 8 comprising limitations substantially similar to those recited claims 5 and 24, respectively, and are rejected under similar rationale.

As to claim 15, Song Yi discloses the augmented reality drag and drop controller of claim 8, wherein each drag and drop operation is either:
a push operation to drag and drop the virtual object relative to the physical object [Fig. 3, para 0112, 0122-0124, drag gesture moves augmented reality screen to connected exterior device] 


As to claim 16, Song Yi discloses an augmentation reality drag and drop method, comprising:
displaying, in an augmented reality field of view of an augmented reality display [Figs. 1-2, para 0039, 0100, 0102, display providing augmented display is consistent with the "augmented reality display" term as specifically defined with Applicant's specification], a virtual object relative to a view of a physical world [Fig. 3, para 0038, 0121-0122, visual field provides augmented reality display (read: augmented reality field of view) including augmented reality screen (read: virtual object, note screen is displayed by the terminal as consistent with the "virtual object" term as specifically defined in Applicant's specification) within environment (read: physical world) as sensed by terminal sensing part];
controlling display and process of information for a … procedure between and augmented reality field of view and one or more physical screens to execute the … procedure [para 0038-0040, 0121-0122, terminal controls interactions between augmented reality display and external device screen (read: one or more physical screens)], the controlling comprising: limitations substantially similar to those recited claim 1 and is rejected under similar rationale
However, Song Yi does not specifically disclose wherein "a … procedure" and "the … procedure" is "a medical procedure" and "the medical procedure".
Lang discloses a medical procedure and the medical procedure [para 1371, surgical procedure].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the information directed toward an augmented reality arrangement procedure as disclosed by Song Yi with augmented reality surgical procedure as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve surgical execution accuracy [Lang, para 1372].

As to claim 17, Song Yi discloses the augmentation reality drag and drop method of claim 16, further comprising:


controlling, a drag and drop of the virtual object onto a designated region of the physical screen [Fig. 3, para 0084, 0121-0124, gesture drags augmented reality screen to exterior device screen]; 


As to claim 18, Song Yi and Lang, combined at least for the reasons above, disclose the augmentation reality drag and drop method of claim 16 comprising limitations substantially similar to those recited claim 5 and is rejected under similar rationale.

As to claim 19, Song Yi discloses the augmentation reality drag and drop method of claim 16, wherein the virtual object includes a virtual content [Fig. 3, para 0038, 0121-0122, augmented reality screen] 

As to claim 20, Song Yi discloses the augmentation reality drag and drop method of claim 16, wherein the physical object includes [Fig. 3, para 0122-0124, exterior device].

As to claim 21, Song Yi discloses the augmented reality drag and drop device of claim 1,
wherein the … procedure comprises an imaging procedure [para 0121, 0126, interaction includes moving displayed screen between outside device and augmented reality], 
wherein the physical object comprises a … tool [Fig. 4, para 0126-0128, outside device screen falls under broadest reasonable interpretation of tool as an object used in performing an operation];
wherein the virtual object comprises [Fig. 4, para 0126-0128, display augmented reality screen at position respective to exterior device within visual field], 
wherein the action generates a virtual representation of the … tool in the augmented reality field of view [Fig. 4, para 0126-0128, drag and drop gesture displays augmented reality screen (read: virtual representation) at position indicated within visual field, where augmented reality screen corresponds to outside device].
However, Song Yi does not specifically disclose wherein "the … procedure" is "the medical procedure", "a … tool" is "a medical tool", and "a virtual representation of the … tool" is "a virtual representation of the medical tool".
Lang discloses the medical procedure [para 1371, surgical procedure], a medical tool [para 1371, physical surgical instrument], and a virtual representation of the medical tool [para 1370-1372, virtual representation of corresponding physical surgical instrument].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the procedure including tool and virtual representation of the tool as disclosed by Song Yi with the surgical procedure including a medical tool and a virtual representation of the medical tool as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve surgical execution accuracy [Lang, para 1372].

As to claim 22, Song Yi discloses the augmented reality drag and drop controller of claim 8,
wherein the .. procedure comprises an imaging procedure [para 0121, 0126, interaction includes moving displayed screen between outside device and augmented reality], 
wherein the physical object comprises a … tool [Fig. 4, para 0126-0128, outside device screen falls under broadest reasonable interpretation of tool as an object used in performing an operation];
wherein the virtual object comprises [Fig. 4, para 0126-0128, display augmented reality screen at position respective to exterior device within visual field, note display of exterior device falls under the broadest reasonable interpretation of model including a representation of an object], 
wherein the second virtual object comprises a virtual representation of the … tool [Fig. 4, para 0126-0128, display augmented realty screen corresponding to outside device]; and
wherein the adapted virtual object is created by the operation, in context of the … procedure, performed with respect to a virtual representation of the … tool and the … model in the augmented reality field of view [Fig. 4, para 0126-0128, drag and drop gesture displays augmented reality screen (read: virtual representation) at position indicated within visual field, where augmented reality screen corresponds to outside device].
However, Song Yi does not specifically disclose wherein "the … procedure" is "the medical procedure", "a … tool" is "a medical tool", "the … model" is "the anatomical model", and "a virtual representation of the … tool" is "a virtual representation of the medical tool".
Lang discloses the medical procedure [para 1371, surgical procedure], a medical tool [para 1371, physical surgical instrument], the anatomical model [para 1396, display virtual alteration including anatomy], and a virtual representation of the medical tool [para 1370-1372, virtual representation of corresponding physical surgical instrument].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the procedure including a tool, model, and virtual representation of the tool as disclosed by Song Yi with the surgical procedure including a medical tool, an anatomical model, and a virtual representation of the medical tool as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve surgical execution accuracy [Lang, para 1372].

As to claims 23 and 26, Song Yi and Lang, combined at least for the reasons above, disclose the augmentation reality drag and drop method of claim 16 comprising limitations substantially similar to those recited claims 22 and 24, respectively, and are rejected under similar rationale.

As to claim 24, Song Yi discloses the augmented reality drag and drop device of claim 1, wherein the first action or the second action is during a … phase of the … procedure [para 0121-0122, 0126-0128, terminal moves displayed data in response to detected user gestures].
However, Song Yi does not specifically disclose wherein "a … phase of the … procedure" is "a planning phase of the medical procedure".
Lang discloses a planning phase of the medical procedure [para 1371-1372, surgical plan preceding surgical procedure].
Song Yi and Lang are analogous art to the claimed invention being from a similar field of endeavor of augmented reality systems. Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to combine the augmented reality arrangement procedure as disclosed by Song Yi with augmented reality preoperative surgical procedure as disclosed by Lang with a reasonable expectation of success.
One of ordinary skill in the art would be motivated to modify Song Yi as described above to improve surgical execution accuracy [Lang, para 1372].

Conclusion
The Examiner has cited particular paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply. It is respectfully requested to the applicant in preparing responses to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art as disclosed by the Examiner.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Algreatly (US 20150277699 A1) and Lam et al. (US 20190087015 A1) generally disclose augmented reality operations between virtual objects and physical device screens.
Nawana et al. (US 20140081659 A1) and White et al. (US 20180082480 A1) generally disclose surgical environments aided by computer augmented reality.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LINDA HUYNH whose telephone number is (571)272-5240. The examiner can normally be reached M-F between 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571) 272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LINDA HUYNH/Examiner, Art Unit 2145